Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Levine on 06/08/2021.

The application has been amended as follows: 
(CURRENTLY AMENDED) An intelligent electronic shoe (IES) for assisting a user with navigating to a target object or site in a geographic area, the user having a portable electronic device, the IES comprising:
a shoe structure configured to attach to and support thereon a foot of the user;
a navigation alert system mounted to the shoe structure and configured to generate visible, audible, and/or haptic outputs responsive to command signals; 
wirelessly connect to the portable electronic device and thereby wirelessly communicate with a remote computing node; and
a controller communicatively connected to the navigation alert system and the wireless communications device, the controller being programmed to: 
determine a user location of the user;
receive, from the remote computing node, a target location of the target object or site; 
determine path plan data including a derived route for traversing from the user location to the target location within the geographic area; and 
transmit command signals to the navigation alert system to output visual, audio, and/or tactile cues configured to guide the user along the derived route.

5.	(CURRENTLY AMENDED) The IES of claim 1, wherein the controller is further programmed to transmit a start command signal to the navigation alert system to output a start visual, audio, and/or tactile cue configured to notify the user to begin traversing along the derived route.

6.	(CURRENTLY AMENDED) The IES of claim 5, wherein the controller is further programmed to transmit a finish command signal to the navigation alert system to output a finish visual, audio, and/or tactile cue configured to notify the user they have arrived at the target location.

8.	(CURRENTLY AMENDED) The IES of claim 1, wherein the navigation alert system includes a haptic transducer, and wherein the command signals cause the haptic transducer to generate the tactile 

(CURRENTLY AMENDED) The IES of claim 10, wherein the command signals activate the first and second lace motors, individually and cooperatively, to thereby generate the tactile 

13.	(CURRENTLY AMENDED) The IES of claim 1, wherein the navigation alert system includes an audio system, and wherein the command signals cause the audio system to generate the audio cues to guide the user along the derived route.

14.	(CURRENTLY AMENDED) The IES of claim 1, wherein the navigation alert system includes a light system, and wherein the command signals cause the light system to generate the visual cues to guide the user along the derived route.

15.	(CURRENTLY AMENDED) The IES of claim 1, wherein the controller determines the user location by receiving user location data from the portable electronic device and/or 

17.	(CURRENTLY AMENDED) The IES of claim 1, wherein the target location of the target object or site includes a geofence, and wherein the controller is further programmed to transmit, responsive to detection of the user breaching the geofence, a finish command signal to the navigation alert system to output a finish visual, audio, and/or tactile cue configured to notify the user they have reached the target object or site.

18.	(CURRENTLY AMENDED) A method of operating an intelligent electronic shoe (IES) for assisting a user with navigating to a target object or location in a geographic area, the IES including a shoe structure configured to attach to and support thereon a foot of the user, the user having a portable electronic device, the method comprising:
receiving, via a controller through a wireless communications device, location data indicative of a user location of the user;
receiving, via the controller through the wireless communications device via a wireless connection to the portable electronic device from a remote computing node, location data indicative of a target location of the target object or site;
determining, via the controller, path plan data including a derived route for traversing from the user location to the target location within the geographic area; and 


19.	(CURRENTLY AMENDED) The method of claim 18, wherein the path plan data further includes a sequence of navigation instructions for gaited locomotion from the user location to the target location, and wherein each of the command signals corresponds to a calibrated navigation alert system cue indicative of a respective navigation instruction in the sequence of navigation instructions.[[.]]

21.	(CURRENTLY AMENDED) The method of claim 18, further comprising transmitting, via the controller to the navigation alert system, a start command signal to output a start visual, audio, and/or tactile cue configured to notify the user to begin traversing along the derived route.

22.	(CURRENTLY AMENDED) The method of claim 21, further comprising transmitting, via the controller to the navigation alert system, a finish command signal to output a finish visual, audio, and/or tactile cue configured to notify the user they have arrived at the target location.

24.	(CURRENTLY AMENDED) The method of claim 18, wherein the navigation alert system includes a haptic transducer, and wherein the command signals cause the haptic transducer to generate the tactile cues.

27.	(CURRENTLY AMENDED) The method of claim 	26, wherein the command signals activate the first and second lace motors, individually and cooperatively, to thereby generate the tactile cues configured to guide the user along the derived route.

29.	(CURRENTLY AMENDED) The method of claim 18, wherein the navigation alert system includes an audio system and/or a light system, and wherein the command signals cause the audio system to generate the audio cues and/or the light system to generate the visual cues.

30.	(CURRENTLY AMENDED) The method of claim 18, controller receives the location data from and/or the remote computing node.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  Closest prior art Song (US 2011/0153197) teaches “An insole type navigation apparatus for indicating the direction of a user by interworking with a navigation device providing a road guidance service, includes: a GPS module mounted on the user's shoes and providing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.